Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This Office Action is in response to applicant’s reply filed on October 28, 2021, under which claims 1-20 are pending and under consideration.

Response to Arguments
	Applicant’s amendments have overcome the previous rejections under § 103. Therefore, the previous § 103 rejections have been withdrawn. 
	The previous § 112 rejection was not address in applicant’s response. Therefore, the previous § 112 rejection has been maintained.
However, new grounds of rejection under § 103, made in view of newly cited reference Abadi, are set forth below. Applicant’s arguments with respect to the previous § 103 rejections have been considered but are moot under the new ground of rejection. Newly-applied reference Abadi is relied upon for the newly recited feature of “a graph and instructions for operations to perform on the graph.” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 11 and 20, “the other non-authenticated applications” (claim 11, line 13; claim 20, line 11) lacks antecedent basis. It is noted that the recitation of “plurality of applications” does not provide inherent antecedent basis for the above phrase due to the additional modifier of “non-authenticated.” For purposes of examination, this phrase is interpreted as “other non-authenticated applications.”
The remaining dependent claims 12-19 are also rejected due to their dependencies on independent claim 11. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-2, 4, 9-10, 11-12, 14, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Aradhye et al. (US 8,429,103 B1) (“Aradhye”) in view of Abadi et al., “TensorFlow: Large-Scale Machine Learning on Heterogeneous Distributed Systems,” arXiv:1603.04467v2 [cs.DC] 16 Mar 2016 (“Abadi”), Xing et al. (US 2014/0189246 A1) (“Xing”), and Mallozzi (US 2016/0191534 A1).
	Note: A copy of Abadi was supplied with the Office Action issued on 12/22/2020. Abadi was previously cited in the FORM PTO-892 attached to that Office Action.
As to claim 1, Aradhye teaches a computing device, comprising: 
one or more processors; [Col. 59, line 29 and FIG. 22A: “one or more processors 2203”] and 
one or more non-transitory computer-readable media that store: [Col. 59, line 30 and FIG. 22A: “data storage 2204” or any memory component of the device. See also col. 60 lines 27-38.]
a plurality of applications implemented by the one or more processors; [Col. 10, lines 18-19: “system application(s) 230, and user application(s) 240.” Note that a plurality of applications is also disclosed in FIG. 4: applications 402a, 402b, 402c and col. 14, line 22.]
one or more machine-learned models operable to provide inferences to the plurality of applications; [Col. 13, lines 57-60: “one or more machine learning and adaptation models, for the application(s) utilizing machine learning and adaptation service 220.” See also col. 17, lines 27-33.] and 
instructions that, when executed by the one or more processors, [FIG. 22A: computer-readable program instructions 2206] cause the computing device to implement an on-device machine learning platform [Abstract: “A machine-learning service executing on a mobile platform”] that performs operations, the operations comprising: 
receiving (data) from a cloud server [Col. 22, lines 17-19: “context-related data can be received from a network. Further, in some instances, the network can include…a cloud-based server.” Furthermore, cloud-based servers are described in col. 60, lines 45-59 and teaches that such servers may store “cloud-based applications.”] 
receiving a first training example from a first application of the plurality of applications via a collection application programming interface; [Col. 8, lines 1-3: “a data aggregation and representation engine (DARE) that constantly receives and stores input data, perhaps from multiple sources.” Col. 17, lines 9-14: “Each of data aggregation and representation engines 314a, 314b aggregates, or combines, data from applications 402a-402c and the mobile platform system…” With respect to “collection application programming interface,” Aradhye discloses machine learning and adaptation service API 310 (col. 10, bottom paragraph), which interfaces with the applications as shown in FIGS. 2 and 4.]
storing the first training example in a centralized example database, [Col. 17, lines 9-14: “…and stores the aggregated data in a model accessible to appropriate learning session thread(s) 432a-432c.” Learning API 412 may correspond to the “collection application programming interface.”] 
training at least the first machine-learned model of the one or more machine-learned models using at least the first training example, [Col. 17, lines 11-14: the aggregated data is “accessible to appropriate learning session thread(s) 432a-432c, such as discussed above in the context of FIG. 3.” Furthermore, col. 17, lines 15-25 states: “Each of machine learning and adaptation engines 312a, 312b, 312c performs the machine learning and adaptation technique discussed above…train and/or perform functions for the corresponding machine learning and adaptation engines” where learning and adaptation services may include “training” (col. 11, line 20).] wherein training the first machine-learned model comprises updating one or more of the model parameters; [col. 11, line 46-47: “update the model as needed based on feature-related data.” Since the model may be of the types disclosed in col. 12, lines 16-24 (such as a neural network), it is understood that “updating” of the model comprises updating its parameters.]
receiving input data from the second application of the plurality of applications [as shown in FIG. 2, machine learning and adaptation service 220 receives feature-related data 230, 232 (i.e., input data) from a another application (i.e., a second application), as described in col. 11, lines 32-36. It is noted that Aradhye discloses a plurality of applications (FIGS. 2 and 4: 230, 240, 402a, 402b, 402c) that can use the machine learning and adaptation service 220. Therefore, the “first application” and the “second application” of the instant claim are met by any two applications in Aradhye. Furthermore, Aradhye. col. 13, lines 24-30 teaches that “Data aggregation and representation engine 314 aggregates, or combines, data from applications…aggregation of data enables discovery of new inferences based on the combined data that were difficult to observe in the raw data,” and teaches that predictions may be made for particular application based on data that is not accessible by that particular application (col. 7, lines 59-65). Therefore, Aradhye teaches the user of a service by an application other than the application supplying the training data, and teaches the operations of the instant claims with respect to a “first” and “second” application.] via the prediction application programming interface; [machine learning adaptation service API 310 (FIG. 3; col. 11, line 63-65); more particularly, learning API 412 (FIG. 4; col. 14, lines 31-40), which includes a learning function providing a “push” function. Col. 16, lines 27-30: “The Push() function can enable an application to provide data to a learning session.”] 
employing at least the first machine-learned model of the one or more machine-learned models to generate at least one inference based at least in part on the input data and according to the updated model parameters; [as shown in FIG. 2, machine-learning operation output (MLOO) 234, 244 (see col. 11, lines 36-41) are generated. FIG. 1A, step 130: “Generating an output by the machine-learning service performing a machine-learning operation,” such as “an operation of classifying the at least one feature” or “an operation of predicting the at least one feature”] and 
providing the at least one inference generated by the first machine-learned model to the second application [Col. 11, lines 36-41: “upon receiving input data, machine learning and adaptation service 220 can provide machine-learning operation output(s) to system application 230 as machine-learning operation output 234 and/or provide machine-learning operation output(s) to user application 240 as machine-learning operation output 244.”] via the prediction application programming interface [machine learning adaptation service API 310 (FIG. 3; col. 11, line 63-65); more particularly, learning API 412 (FIG. 4; col. 14, lines 31-40), which includes a learning function providing a “pull” function. Col. 16, lines 27-30: “The Pull() function can enable an application to request and receive information, Such as inference(s) and/or prediction(s), from a learning session.”] 
	Aradhye does not specifically teach:	
(1)	the data received from the cloud server being “a prediction plan and model parameters for a first machine-learned model of the one or more machine-learned models…, wherein the prediction plan comprises a graph and instructions for operations to perform on the graph to obtain inferences”; 
(2) 	the limitation of “according to the prediction plan” for the operation of “to generate at least one inference”;
(3)	“maintaining a plurality of independent enclaves in the on-device machine learning platform,” and the first training example being stored in “a first enclave” of the centralized example database “wherein the first enclave is not accessible to other non-authenticated applications of the plurality of applications”; 
(4)	“authenticating a second application of the plurality of applications relative to the first enclave”; and 
(5)	“in response to authenticating the second application of the plurality of applications, exposing a prediction application programming interface to the second application.” 
Abadi, in an analogous art, teaches the limitations (1) and (2) listed above. Abadi teaches “large-scale machine learning on heterogeneous distributed systems” (see title). Therefore, Abadi is in the same field of endeavor as the claimed invention, namely machine learning.
In particular, Abadi teaches receiving a prediction plan [§ 3.2, last paragraph: “the master…issue[s] a single Run request per graph execution to each worker that has any nodes for the graph.” The run request, together with any data received by a worker node (including the “graph” and “instructions” described below), correspond to a prediction plan. Note that the “workers” may be a device that is separate from the master/client; see § 3, paragraph 1: “the client, the master, and the workers can all be in different processes on different machines.”] and model parameters for a first machine-learned model of the one or more machine-learned models” [§ 7 (page 11), paragraph 3 teaches model parameters: “the TensorFlow graph has many replicas of the portion of the graph that does the bulk of the model computation, and each one of these replicas also applies the parameter updates to the model parameters asynchronously.” As shown in FIG 7, the devices A, B, and C (analogous to a computing device) receive parameter updates from the parameter device (analogous to a server). See also the paragraph bridging pages 1-2: “parallel execution of a core model dataflow graph, with many different computational devices all collaborating to update a set of shared parameters or other state.”], wherein the prediction plan comprises a graph and instructions for operations to perform on the graph [“Graph” is generally taught in § 1, paragraph 2: “TensorFlow computations are expressed as stateful dataflow graphs…” Furthermore, graphs are received by individual devices as described in, e.g., § 3.2.2, paragraph 1: “…the graph is partitioned into a set of subgraphs, one per device”; see FIG. 3, which shows that the master process directs the worker processes to execute subgraphs. With respect to “instructions for operations to perform on the graph,” § 3: “for executing graph nodes on those devices as instructed by the master.” That is, the run request noted above constitute instructions. See also page 3, left column, which defines “run.” In regard to the context that the graph is received from a cloud server, the Examiner notes that § 2, paragraph 1 teaches that the graph is constructed by “clients” (“Clients typically construct a computational graph”). Therefore, it is disclosed implicitly that when the workers are separate from the client/master, the graph is transmitted to the workers.] to obtain inferences [Abstract: “The system is flexible and can be used to express a wide variety of algorithms, including training and inference algorithms for deep neural network models.” See also § 7, heading titled “data parallel training.” Note that the purpose of graph execution in Abadi is to perform training or model execution.] Abadi also suggests the limitation of “according to the prediction plan” for the function of “to generate at least one inference” because use of the model subsequent to the receipt of the prediction would result in the inference being generated according to the prediction plan. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Aradhye with the teachings of Abadi by modifying the operations in Aradhye to include “receiving a prediction plan and model parameters for a first machine-learned model of the one or more machine-learned models from a cloud server, wherein the prediction plan comprises a graph and instructions for operations to perform on the graph to obtain inferences” and such that the generation of the at least one inference is according to the prediction plan as well as the updated model parameters. The motivation for doing so would have been to perform machine learning tasks in a distributed system, as suggested by Abadi (see title: “machine learning on…distributed system”; abstract “computation expressed using TensorFlow can be executed with little or no change on a wide variety of heterogeneous systems, ranging from mobile devices such as phones and tablets up to large-scale distributed systems,” particularly in a manner that enables machine learning tasks to be performed on a user device such as a phone (Abadi, § 1, second-to-last paragraph: “tasks as diverse as running inference for computer vision models on mobile phones”). 
Xing, in an analogous art, teaches limitations (3) and (4) listed above. Xing generally relates to techniques for secure enclaves (see title). Therefore, Xing is reasonably pertinent to the problems faced by the inventors of the claimed invention. 
In particular, Xing teaches “maintaining a plurality of independent enclaves in the on-device machine learning platform” [[0029]: “FIG. 3 shows system architecture 300, in which secure enclaves 330, 340, and 350 have been created. Each of secure enclaves 330, 340, and 350 has been initialized with application 332.”] and “a first enclave” [For example, secure enclave 340 can be regarded as a “first enclave.” Enclaves may be used for data storage functionalities, see, e.g., [0028]: “An application may include any software, program, code, routine, module, instructions, executable, object, file, data structure, data, etc.”] “wherein the first enclave is not accessible to other non-authenticated applications of the plurality of applications” [[0024]: “Secure enclave unit 117 may represent any logic, circuitry, hardware, or other structures for creating and maintaining a secured, protected, or isolated environment.” [0027]: “Access control logic 214, range register(s) 216, and EPC map (EPCM) 218 may be used to prevent access to a page within EPC 220 except by an application running on processor 110 within the secure enclave to which the page is allocated.”]. Xing further teaches “authenticating a second application of the plurality of applications relative to the first enclave” [[0039]: “In box 420, the first application may load a second application (e.g., application 342) into the secure enclave.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Aradhye and Abadi with the teachings of Xing by: implementing the further operation of “maintaining a plurality of independent enclaves in the on-device machine learning platform”; modifying the “storing” operation so that the first training example in “a first enclave” of the centralized example database “wherein the first enclave is not accessible to other non-authenticated applications of the plurality of applications”; and implementing the further operation of “authenticating a second application of the plurality of applications relative to the first enclave.” The motivation for doing so would have been to utilize a known technique of maintaining a secured, protected or isolated environment for one or more application (see Xing, [0024]: “maintaining a secured, protected, or isolated environment, such as a secure enclave as described herein…”) and to utilize the enclave for another application after initiation of the enclave (see Xing, [0039] quoted above, [0033]: “an application to be loaded into the enclave after initialization”]).
Mallozzi, in an analogous art, teaches the remaining limitations. Mallozzi generally relates to methods for managing permissions to access mobile device resources (see title). Therefore, Mallozzi is in the same field of endeavor as the claimed invention, i.e., software services implemented on mobile devices.
In particular, Mallozzi teaches “in response to authenticating the second application of the plurality of applications, exposing a prediction application programming interface to the second application” [Abstract: “A first user input is received, providing permission for the first application to access the resource. In response to the first user input, the second application is used to grant permission to the first application to access the resource.” It is noted that the specific limitation of “prediction application programming interface” is taught by Aradhye, and the “resource” taught in Mallozzi is analogous to the prediction API. Granting permission to access a resource constitutes exposing an API.] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Aradhye, Abadi, and Xing with the teachings of Mallozzi by performing the further operation of “in response to authenticating the second application of the plurality of applications, exposing a prediction application programming interface to the second application,” in order to provide access to a device resource, as suggested by Mallozzi ([0002]: “Providing secure access to the device resources used by mobile device applications has increasingly become a concern for consumers”).

As to claim 2, the combination of Aradhye, Abadi, Xing, and Mallozzi teaches the computing device of claim 1, wherein: 
the one or more non-transitory computer-readable media further store the centralized example database that stores training examples received from the plurality of applications; [Aradhye, FIG. 3: data aggregation and representation engine 314, which “aggregates, or combines, data from applications and the mobile platform system and stores the aggregated data in a model accessible to machine learning and adaptation engine 312 (Aradhye, col. 13, lines 24-28).]; and 
the operations performed by the on-device machine learning platform further comprise: receiving a new training example from the first application via the collection application programming interface; and storing the new training example in the centralized example database. [Aradhye, col. 17, lines 9-14: “Each of data aggregation and representation engines 314a, 314b aggregates, or combines, data from applications 402a-402c and the mobile platform system and stores the aggregated data in a model accessible to appropriate learning session thread(s) 432a-432c.” Aradhye discloses the “collection application programming interface” as discussed in the rejection of claim 1, above.]

As to claim 4, the combination of Aradhye, Abadi, Xing, and Mallozzi teaches the computing device of claim 2, wherein: 
the centralized example database stores training examples received from two or more different applications of the plurality of applications. [Aradhye, col. 17, lines 9-14: “Each of data aggregation and representation engines 314a, 314b aggregates, or combines, data from applications 402a-402c and the mobile platform system and stores the aggregated data in a model accessible to appropriate learning session thread(s) 432a-432c.”]

As to claim 9, the combination of Aradhye, Abadi, Xing, and Mallozzi teaches the computing device of claim 1, wherein the instructions that, when executed by the one or more processors, cause the computing device to implement the on-device machine learning platform comprise: 
a mobile application; [Aradhye, col. 1, lines 19-25: “mobile device… capable of running one or more applications.” Since the “instructions” cited for claim 1 are part of a mobile device and a mobile platform, they are considered to be a “mobile application”] or 
a portion of an operating system of the computing device.

As to claim 10, the combination of Aradhye, Abadi, Xing, and Mallozzi teaches the computing device of claim 1, wherein the computing device comprises a mobile computing device [Aradhye, col. 1, lines 19-25: “mobile device… capable of running one or more applications”] and the plurality of applications comprise one or more mobile applications. [Since the one or more applications cited for claim 1 are part of a mobile device and a mobile platform, they are considered to be one or more mobile applications].

As to claims 11, 12, 14, and 19, these claims are directed to one or more non-transitory computer-readable media defined by limitations that are the same or substantially the same as those recited in claims 1, 2, 4, and 9. Therefore, the rejections made to claims 1, 2, 4, and 9 are applied to claims 11, 12, 14, and 19, respectively.
Furthermore, the limitations of “one or more non-transitory computer-readable media that collectively store instructions that, when executed by one or more processors, cause a computing device to implement an on-device machine learning platform that performs operations” are taught by Aradhye, col. 1, lines 61-65, describing a “non-transitory computer-readable storage medium…” Furthermore, the additional recitation of “stored on the computing device” (for the applications/models) that appear in claim 11 are addressed in the rejection of claim 1.

2.	Claims 3 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Aradhye in view of Abadi, Xing, and Mallozzi and further in view of Batwara et al. (US 2013/0275391A1) (“Batwara”).
As to claim 3, the combination of Aradhye, Abadi, Xing, and Mallozzi teaches the computing device of claim 2, wherein storing the new training example in the centralized example database comprises storing the new training example in the centralized example database, as set forth in the rejection of claim 1, above. However, the combination of references thus far does not teach the remaining limitations of the claim. 
Batawa, in an analogous art, teaches “storing…according to one or more options parameters that have been previously defined for the first application via the collection application programming interface, wherein the one or more options parameters comprise at least a time-to-live parameter that defines a period of time for which training examples are stored.” Batawa generally relates to expiration of data stored on devices (abstract). Therefore, Batawa is in the field of on-device software platforms and is pertinent to example collection. 
In particular, Batawa teaches storing the new training example in the centralized example database according to one or more options parameters that have been previously defined for the first application via the collection application programming interface, wherein the one or more options parameters comprise at least a time-to-live parameter that defines a period of time for which training examples are stored [[0061]: “A client 116 may not desire to maintain such data after a predefined amount of time. The data expiration module 150 may provide an interface whereby clients 116 may define custom expiration periods for data stored in the non-volatile memory device 120.” Expired data may be removed, as described in, e.g., [0061] and [0094] (first sentence). Note that “client 116” may refer to an application (see [0055]: “clients 116 may include, but are not limited to: operating systems, file systems, database applications, server applications, kernel-level processes, user-level processes, applications, and the like.”).] It is noted that the types of data described in Batawa, [0061], are analogous to the “training examples” taught in Aradhye. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Aradhye, Abadi, Xing, and Mallozzi with the teachings of Batawa by performing the storing the new training example in the centralized example database “according to one or more options parameters that have been previously defined for the first application via the collection application programming interface, wherein the one or more options parameters comprise at least a time-to-live parameter that defines a period of time for which training examples are stored,” in order to enable expiration and removal of the training examples that lose relevance or importance over time, for benefits such as freeing up storage capacity, as suggested by Batawa, [0061] and [0003]-[0004].

	As to claim 13, the further limitations recited in claim 13 are the same or substantially the same as those recited in claim 3. Therefore, the rejection made to claim 3 is applied to claim 13. 

3.	Claims 5-7 and 15-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Aradhye in view of Abadi, Xing, and Mallozzi and further in view of Mathew et al. (US 2018/0025287A1) (“Mathew”).
As to claim 5, the combination of Aradhye, Abadi, Xing, and Mallozzi teaches the computing device of claim 2, wherein the operations performed by the on-device machine learning platform further comprise: 
receiving an instruction from the first application via a training application programming interface to re-train the first machine-learned model [Aradhye, col. 11: 17-20: “feature-related data can include commands to machine learning and adaptation service 220, such as a command to ‘train’ or learn about input data” (col. 11: 17-20); Col. 11, lines 41-47 teaches that “machine learning and adaptation service 220 can utilize incremental learning techniques to generate a model of feature-related data 222, 232, 242, and update the model as needed based on feature-related data 222, 232, 242.” That is, the model is updated (retrained) based on an input received from an application.]; and
in response to the instruction, causing the first machine-learned model to be re-trained [As noted above, the model is updated (retrained) based on an input received from an application.].
However, the combination of references thus far does not teach the detail of retraining “based at least in part on one or more of the training examples stored by the centralized example database” as recited in two instances the instant claim.
Mathew, in an analogous art, teaches retraining “based at least in part on one or more of the training examples stored by the centralized example database.” Mathew generally relates to on-device machine learning (see title) and is therefore in the same field of endeavor. 
In particular, Mathew teaches retraining based at least in part on one or more of the training examples stored by the centralized example database. [[0007]: “The client device can use private user data on the client device to further train or adapt the proxy model to more accurately predict or represent the preferences, characteristics, or calibration of a sensor to the user of the client device.” Note that the “private user data” described in Mathew refers to data stored in a centralized example database (item 205 in FIG. 2). The data is collected from applications, as indicated in [0038] (“private user data 205 collected by one or more applications 230”).]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Aradhye, Abadi, Xing, and Mallozzi and the teachings of Mathew by modifying the “instructions” to be instructions to re-train the first machine-learned model “based at least in part on one or more of the training examples stored by the centralized example database” and modifies the “causing” to cause the first machine-learned model to be re-trained “based at least in part on one or more of the training examples stored by the centralized example database,” in order to utilize collected data to improve the prediction capability of the model, as suggested by Mathew ([0007] and other parts cited above).

As to claim 6, the combination of Aradhye, Abadi, Xing, Mallozzi, and Mathew teaches the computing device of claim 5, wherein the operations performed by the on-device machine learning platform further comprise: 
after causing the first machine-learned model to be re-trained, [Mathew teaches and suggests the use of a model after retraining; see, e.g., [0007] (“…to further train or adapt the proxy model to more accurately predict…”).] employing the re-trained first machine-learned model to generate at least one additional inference; [Aradhye, FIG. 2: machine-learning operation output (MLOO) 234, 244 (see col. 11, lines 36-41) are generated. FIG. 1A, step 130: “Generating an output by the machine-learning service performing a machine-learning operation,” such as “an operation of classifying the at least one feature” or “an operation of predicting the at least one feature”] and 
providing the at least one additional inference generated by the re-trained first machine-learned model to the first application via the prediction application programming interface. [Aradhye, col. 11, lines 36-41: “upon receiving input data, machine learning and adaptation service 220 can provide machine-learning operation output(s) to system application 230 as machine-learning operation output 234 and/or provide machine-learning operation output(s) to user application 240 as machine-learning operation output 244.”]

As to claim 7, the combination of Aradhye, Abadi, Xing, Mallozzi, and Mathew teaches the computing device of claim 5, wherein: 
the one or more non-transitory computer-readable media further store a machine learning engine; [Aradhye, FIG. 3: “machine learning and adaptation engine (MLAE) 312,” which “performs the machine learning and adaptation techniques of machine learning and adaptation service 220” (col. 12, lines 1-2)] and 
causing the first machine-learned model to be re-trained based at least in part on one or more of the training examples stored by the centralized example database comprises causing the machine learning engine to re-train the first machine-learned model according to a training plan. [Since the machine learning and adaptation engine performs the machine learning and adaptation techniques of machine learning and adaptation service 220, it is understood that it performs training (and would prefer retraining in the combination of Aradhye and Mathew), according to some machine learning algorithm (e.g., algorithms described in col. 12, lines 21-24). As the claim does not require a specific “training plan,” such learning algorithm is considered to read on the limitation of “training plan.”] 

As to claim 15, the further limitations recited in this claim are the same or substantially the same as those recited in claim 5. Therefore, the rejection made to claim 5 is applied to claim 15.

As to claims 16-17, the further limitations recited in these claims are the same or substantially the same as those recited in claims 6 and 7, respectively. Therefore, the rejections made to claims 6 and 7 are applied to claims 16 and 17, respectively.

4.	Claims 8 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Aradhye in view of Abadi, Xing, and Mallozzi and further in view of Tomilson et al. (US 8,613,055 B1) (“Tomilson”).
As to claim 8, the combination of Aradhye, Abadi, Xing, and Mallozzi teaches the computing device of claim 1, wherein: 
the instructions that, when executed by the one or more processors, cause the computing device to implement the on-device machine learning platform comprise instructions that, when executed by the one or more processors, cause the computing device to implement an on-device, multi-tenant machine learning platform that performs operations comprising [As shown in FIGS. 2-4, Aradhye teaches a machine learning and adaptation service 220 that is used by a plurality of applications. Since service 220 is used by multiple applications, Aradhye teaches an “on-device, multi-tenant machine learning platform.”]
maintaining a plurality of independent enclaves respectively for the plurality of applications [Xing, FIG. 3: plurality of enclaves 330, 340, 350, respectively for applications 332, 342, 352, as described in [0029] and [0034]: “enclave 340 with applications 332 and 342 loaded… enclave 350 with applications 332 and 352 loaded”]
providing access to a first enclave of the plurality of independent enclaves, the first enclave associated with the first application [Xing, FIG. 3: enclave 340 associated with first application 332. With respect to “access”, see Xing, [0024]: “a secure enclave as described herein, in which an application or other software may run, execute, be loaded, or otherwise be present within an information processing system such as system 100.”] 
However, the combination of references does not teach the remaining limitations of the instant claim.   
Tomilson, in an analogous art, teaches “receiving from the first application a signed package token that verifies an identity of the first application”; “authenticating the signed package token”; and the condition of “in response to authentication of the signed package token” for the operation of providing access. Tomilson generally relates to software systems for providing a service to applications. Therefore, Tomilson is analogous art on at least the basis of pertinence to interactions between applications and a service.
In particular, Tomilson, in an analogous art, teaches “receiving from the first application a signed package token that verifies an identity of the first application” [col. 7, lines 66-67: “The resource module 156 can receive via the network 120, the access token from the application 114” (referring to step 222 of FIG. 2). The access token may include various identification information, as described in col. 7, lines 40-64, such as an application identity number (line 51).]; “authenticating the signed package token” [Col. 8, lines 1-2: “assess the validity of and/or verify the attributes of the access token.”]; and the condition of “in response to authentication of the signed package token” for the operation of providing access [Col. 8, lines 25-27: “Upon Successfully receiving and verifying the access token, the resource module 156 can, at 224, send application data via the network 120 to the application 114.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Aradhye, Abadi, Xing, and Mallozzi with the further teachings of Tomilson by modifying the instructions such that the multi-tenant machine learning platform performs the further operations of “receiving from the first application a signed package token that verifies an identity of the first application” and “authenticating the signed package token” and such that the operation of providing access to the first enclave is performed “in response to authentication of the signed package token,” in order to authenticate the application before providing the application with access to a resource such as the first enclave, for enhanced data security, as suggested by Tomilson (col. 1, lines 7-16).

As to claim 18, the further limitations recited in claim 18 are the same or substantially the same as those recited in claim 8. Therefore, the rejection made to claim 8 is applied to claim 18.

5.	Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Aradhye in view of Xing, Abadi, Mathew, and Mallozzi.
As to claim 20, Aradhye teaches a computer-implemented method, the method comprising: 
receiving (data) from a cloud server [Col. 22, lines 17-19: “context-related data can be received from a network. Further, in some instances, the network can include…a cloud-based server.” Furthermore, cloud-based servers are described in col. 60, lines 45-59 and teaches that such servers may store “cloud-based applications.”] 
receiving, by a computing device via a collection application programming interface, a new training example from a first application of a plurality of applications stored on the computing device; [Col. 8, lines 1-3: “a data aggregation and representation engine (DARE) that constantly receives and stores input data, perhaps from multiple sources.” Col. 17, lines 9-14: “Each of data aggregation and representation engines 314a, 314b aggregates, or combines, data from applications 402a-402c and the mobile platform system…” With respect to “collection application programming interface,” Aradhye discloses machine learning and adaptation service API 310 (col. 10, bottom paragraph), which interfaces with the applications as shown in FIGS. 2 and 4.]
storing, by the computing device, the new training example in a centralized example database of the computing device [Col. 17, lines 9-14: “…and stores the aggregated data in a model accessible to appropriate learning session thread(s) 432a-432c.” Learning API 412 may correspond to the “collection application programming interface.”] wherein the first training example is not accessible to the other applications of the plurality of applications; [FIG. 2 shows that applications 230, 240 provide FRD (feature related data) 232, 242 to the machine learning and adaptation service 220 and receive MLOO (machine-learning operation output) 234, 244 from the service 220. Thus, FIG. 2 shows that applications 230, 240 only receive MLOO from the service, and does not receive or access the feature-related data from the service. In particular, the applications do not have access to the data aggregation and representation engine (DARE) shown in FIG. 3. Furthermore, col. 7, lines 58-61 generally teaches that applications do not have access to other application’s data: “The API can also utilize data that the software application does not and perhaps cannot access. For example, a Volume setting application may not have access to location data for the mobile platform…. However, the volume-setting application could request the machine-learning service to predict the volume setting of the speaker based on location. The machine-learning service need only provide the predictions… As such, the machine-learning service can encapsulate the use of sensitive data.” Therefore, Aradhye, FIG. 2, implicitly discloses that the training examples (feature related data) stored by the service is not accessible to the applications.]
receiving, by the computing device, an instruction from the first application via a training application programming interface to re-train the first machine-learned model stored by the computing device [Col. 11: 17-20: “feature-related data can include commands to machine learning and adaptation service 220, such as a command to ‘train’ or learn about input data” (col. 11: 17-20); Col. 11, lines 41-47 teaches that “machine learning and adaptation service 220 can utilize incremental learning techniques to generate a model of feature-related data 222, 232, 242, and update the model as needed based on feature-related data 222, 232, 242.” That is, the model is updated (retrained) based on an input received from an application.];
in response to the instruction, causing, by the computing device, the first machine-learned model to be re-trained [As noted above, the model is updated (retrained) based on an input received from an application.] 
receiving, by the computing device, input data from the second application [as shown in FIG. 2, machine learning and adaptation service 220 receives feature-related data 230, 232 (i.e., input data) from a another application (i.e., a second application), as described in col. 11, lines 32-36. It is noted that Aradhye discloses a plurality of applications (FIGS. 2 and 4: 230, 240, 402a, 402b, 402c) that can use the machine learning and adaptation service 220. Therefore, the “first application” and the “second application” of the instant claim are met by any two applications in Aradhye. Furthermore, Aradhye. col. 13, lines 24-30 teaches that “Data aggregation and representation engine 314 aggregates, or combines, data from applications…aggregation of data enables discovery of new inferences based on the combined data that were difficult to observe in the raw data,” and teaches that predictions may be made for particular application based on data that is not accessible by that particular application (col. 7, lines 59-65). Therefore, Aradhye teaches the user of a service by an application other than the application supplying the training data, and teaches the operations of the instant claims with respect to a “first” and “second” application.] via the prediction application programming interface; [machine learning adaptation service API 310 (FIG. 3; col. 11, line 63-65); more particularly, learning API 412 (FIG. 4; col. 14, lines 31-40), which includes a learning function providing a “push” function. Col. 16, lines 27-30: “The Push() function can enable an application to provide data to a learning session.”]
employing the re-trained first machine-learned model to generate at least one inference based at least in part on the input data; [as shown in FIG. 2, machine-learning operation output (MLOO) 234, 244 (see col. 11, lines 36-41) are generated. FIG. 1A, step 130: “Generating an output by the machine-learning service performing a machine-learning operation,” such as “an operation of classifying the at least one feature” or “an operation of predicting the at least one feature”] and providing the at least one inference generated by the first machine-learned model to the second application [Col. 11, lines 36-41: “upon receiving input data, machine learning and adaptation service 220 can provide machine-learning operation output(s) to system application 230 as machine-learning operation output 234 and/or provide machine-learning operation output(s) to user application 240 as machine-learning operation output 244.”]  via the prediction application programming interface. [machine learning adaptation service API 310 (FIG. 3; col. 11, line 63-65); more particularly, learning API 412 (FIG. 4; col. 14, lines 31-40), which includes a learning function providing a “pull” function. Col. 16, lines 27-30: “The Pull() function can enable an application to request and receive information, Such as inference(s) and/or prediction(s), from a learning session.”]
Aradhye does not specifically teach:
(1)	“maintaining a plurality of independent enclaves in the on-device machine learning platform,” and the new training example being stored in “a first enclave” of the centralized example database “wherein the first enclave is not accessible to other non-authenticated applications of the plurality of applications”;
(2)	the data received from the cloud server being “a prediction plan and model parameters for a first machine-learned model…, wherein the prediction plan comprises a graph and instructions for operations to perform on the graph to obtain inferences”; 
(3) 	the limitation of “according to the prediction plan” for the function of “to generate at least one inference”; 
 (4)	the limitation of “based at least in part on one or more of the training examples stored by the centralized example database, the one or more of the training examples comprising the new training example received from the first application” for the “receiving an instruction” step and the related limitation of “based at least in part on the one or more of the training examples stored by the centralized example database including the new training example received from the first application” for the “in response to…” step;
(5)	“authenticating a second application of the plurality of applications relative to the first enclave”; and 
(6)	“in response to authenticating the second application of the plurality of applications, exposing a prediction application programming interface to the second application.” 
Xing, in an analogous art, teaches limitations (1) and (5) listed above. Xing generally relates to techniques for secure enclaves (see title). Therefore, Xing is reasonably pertinent to the problems faced by the inventors of the claimed invention. 
In particular, Xing teaches “maintaining a plurality of independent enclaves in the on-device machine learning platform” [[0029]: “FIG. 3 shows system architecture 300, in which secure enclaves 330, 340, and 350 have been created. Each of secure enclaves 330, 340, and 350 has been initialized with application 332.”] and “a first enclave” [For example, secure enclave 340 can be regarded as a “first enclave.” Enclaves may be used for data storage functionalities, see, e.g., [0028]: “An application may include any software, program, code, routine, module, instructions, executable, object, file, data structure, data, etc.”] “wherein the first enclave is not accessible to other non-authenticated applications of the plurality of applications” [[0024]: “Secure enclave unit 117 may represent any logic, circuitry, hardware, or other structures for creating and maintaining a secured, protected, or isolated environment.” [0027]: “Access control logic 214, range register(s) 216, and EPC map (EPCM) 218 may be used to prevent access to a page within EPC 220 except by an application running on processor 110 within the secure enclave to which the page is allocated.”]. Xing further teaches “authenticating a second application of the plurality of applications relative to the first enclave” [[0039]: “In box 420, the first application may load a second application (e.g., application 342) into the secure enclave.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Aradhye and teachings of Xing by: performing the additional operation of maintaining a plurality of independent enclaves in the on-device machine learning platform; modifying the “storing” operation so that the new training example is stored in “a first enclave” of the centralized example database “wherein the first enclave is not accessible to other non-authenticated applications of the plurality of applications”; and performing the additional operation of authenticating a second application of the plurality of applications relative to the first enclave. The motivation for doing so would have been to utilize a known technique of maintaining a secured, protected or isolated environment for one or more application (see Xing, [0024]: “maintaining a secured, protected, or isolated environment, such as a secure enclave as described herein…”) and to utilize the enclave for another application after initiation of the enclave (see Xing, [0039] quoted above, [0033]: “an application to be loaded into the enclave after initialization”]).
Abadi, in an analogous art, teaches the limitations (2) and (3) listed above. Abadi teaches “large-scale machine learning on heterogeneous distributed systems” (see title). Therefore, Abadi is in the same field of endeavor as the claimed invention, namely machine learning.
In particular, Abadi teaches receiving a prediction plan [§ 3.2, last paragraph: “the master…issue[s] a single Run request per graph execution to each worker that has any nodes for the graph.” The run request, together with any data received by a worker node (including the “graph” and “instructions” described below), correspond to a prediction plan. Note that the “workers” may be a device that is separate from the master/client; see § 3, paragraph 1: “the client, the master, and the workers can all be in different processes on different machines.”] and model parameters for a first machine-learned model” [§ 7 (page 11), paragraph 3 teaches model parameters: “the TensorFlow graph has many replicas of the portion of the graph that does the bulk of the model computation, and each one of these replicas also applies the parameter updates to the model parameters asynchronously.” As shown in FIG 7, the devices A, B, and C (analogous to a computing device) receive parameter updates from the parameter device (analogous to a server). See also the paragraph bridging pages 1-2: “parallel execution of a core model dataflow graph, with many different computational devices all collaborating to update a set of shared parameters or other state.”], wherein the prediction plan comprises a graph and instructions for operations to perform on the graph [“Graph” is generally taught in § 1, paragraph 2: “TensorFlow computations are expressed as stateful dataflow graphs…” Furthermore, graphs are received by individual devices as described in, e.g., § 3.2.2, paragraph 1: “…the graph is partitioned into a set of subgraphs, one per device”; see FIG. 3, which shows that the master process directs the worker processes to execute subgraphs. With respect to “instructions for operations to perform on the graph,” § 3: “for executing graph nodes on those devices as instructed by the master.” That is, the run request noted above constitute instructions. See also page 3, left column, which defines “run.” In regard to the context that the graph is received from a cloud server, the Examiner notes that § 2, paragraph 1 teaches that the graph is constructed by “clients” (“Clients typically construct a computational graph”). Therefore, it is implied that when the workers are separate from the client/master, the graph is transmitted to the workers.] to obtain inferences [Abstract: “The system is flexible and can be used to express a wide variety of algorithms, including training and inference algorithms for deep neural network models.” See also § 7, heading titled “data parallel training.” Note that the purpose of graph execution in Abadi is to perform training or model execution.] Abadi also suggests the limitation of “according to the prediction plan” for the function of “to generate at least one inference” because use of the model subsequent to the receipt of the prediction would result in the inference being generated according to the prediction plan. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Aradhye and Xing with the teachings of Abadi by modifying the operations in Aradhye (as modified by Xing) to include “receiving a prediction plan and model parameters for a first machine-learned model from a cloud server, wherein the prediction plan comprises a graph and instructions for operations to perform on the graph to obtain inferences” and such that the generation of the at least one inference is “according to the prediction plan.” The motivation for doing so would have been to perform machine learning tasks in a distributed system, as suggested by Abadi (see title: “machine learning on…distributed system”; abstract “computation expressed using TensorFlow can be executed with little or no change on a wide variety of heterogeneous systems, ranging from mobile devices such as phones and tablets up to large-scale distributed systems”), particularly in a manner that enables machine learning tasks to be performed on a user device such as a phone (Abadi, § 1, second-to-last paragraph: “tasks as diverse as running inference for computer vision models on mobile phones”). 
Mathew, in an analogous art, teaches limitation (4) listed above. Mathew generally relates to on-device machine learning (see title) and is therefore in the same field of endeavor as the claimed invention. 
In particular, Mathew teaches retraining “based at least in part on one or more of the training examples stored by the centralized example database” [[0007]: “The client device can use private user data on the client device to further train or adapt the proxy model to more accurately predict or represent the preferences, characteristics, or calibration of a sensor to the user of the client device.” Note that the “private user data” described in Mathew refers to data stored in a centralized example database (item 205 in FIG. 2). The data is collected from applications, as indicated in [0038] (“private user data 205 collected by one or more applications 230”). The data collected from applications in Mathew is analogous to the aggregated data in Aardhye.] “the one or more of the training examples comprising the new training example received from the first application” [[0047]: “In operation 307, client device 110 can collect private user data generated by a user interacting with an application 230 on the client device 110.” [0049]: “Data generated by the application 230 can be used as training data for the selected proxy model.” See also [0035]: disclosing APIs.]. Mathew further teaches “based at least in part on the one or more of the training examples stored by the centralized example database including the new training example received from the first application” [Mathew teaches “based at least in part on the one or more of the training examples” Mathew teaches this limitation for the reasons given above. Furthermore, Mathew teaches that the collected data is stored in a centralized database (user private data 205 of FIG. 2), as described in [0038]: “private user data 205 collected by one or more applications 230.” The collected data is stored in a centralized database (user private data 205 of FIG. 2), as described in [0038]: “private user data 205 collected by one or more applications 230.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Aradhye, Xing, and Abadi with the teachings of Mathew by modifying the “receiving an instruction” step to be “based at least in part on one or more of the training examples stored by the centralized example database, the one or more of the training examples comprising the new training example received from the first application” and modifying the “in response to…” step to be “based at least in part on the one or more of the training examples stored by the centralized example database including the new training example received from the first application.” The motivation for doing so would have been in order to utilize collected data to improve the prediction capability of the model, as suggested by Mathew (see [0007] and other parts that were quoted above).
Mallozzi, in an analogous art, teaches the remaining limitations. Mallozzi generally relates to methods for managing permissions to access mobile device resources (see title). Therefore, Mallozzi is in the same field of endeavor as the claimed invention, i.e., software services implemented on mobile devices.
In particular, Mallozzi teaches “in response to authenticating the second application of the plurality of applications, exposing a prediction application programming interface to the second application” [Abstract: “A first user input is received, providing permission for the first application to access the resource. In response to the first user input, the second application is used to grant permission to the first application to access the resource.” It is noted that the specific limitation of “prediction application programming interface” is taught by Aradhye, and the “resource” taught in Mallozzi is analogous to the prediction API. Granting permission to access a resource constitutes exposing an API.] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Aradhye, Xing, Abadi, and Mathew with the teachings of Mallozzi by performing the further operation of “in response to authenticating the second application of the plurality of applications, exposing a prediction application programming interface to the second application,” in order to provide access to a device resource, as suggested by Mallozzi ([0002]: “Providing secure access to the device resources used by mobile device applications has increasingly become a concern for consumers”).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sankaran, "DARVIZ: Deep Abstract Representation, Visualization, and Verification of Deep Learning Models" (NPL) teaches model abstration wherein a model implemented in a speciic platform can be abstracted and realized in another platform (see page 48). This reference is considered to be pertinent to the abstraction features described in the specification.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAO DAVID HUANG whose telephone number is (571)270-1764. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y.D.H./Examiner, Art Unit 2124                                                                                                                                                                                                        

/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124